EXHIBIT 99.1 ® Registered trademark, Ashland or its subsidiaries, registered in various countries * Registered trademark owned by a third party. * * Lender Presentation $750 million Revolving Credit Facility $1,200 million Term Loan A $1,700 million Term Loan B June 16, 2011 2 Forward-Looking Statements This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements include those that refer to Ashland’s current expectations about the acquisition of International Specialty Products Inc. (ISP). Although Ashland believes its expectations are based on what management believes to be reasonable assumptions, Ashland cannot assure that the expectations reflected in this presentation or in any oral statements related to the acquisition of ISP will be achieved, as they are subject to risks and uncertainties that are difficult to predict and may be outside of Ashland’s control.
